          Case 2:17-cv-04540-WB Document 210-12 Filed 06/14/19 Page 1 of 10




                                                                                                                             Contraception
  ELSEVIER                                                   Contraception 73 (2006) 179-188


                                                                   Review article

      Combined oral contraceptive use among women with hypertension:
                            a systematic review
       Kathryn M. Curtisa,*, Anshu P. Mohllajee\ Summer L. Martins\ Herbert B. Petersonb,c
 "WHO Collaborating Center in Reproductive Health, Division of Reproductive Health, Centers jiJr Disease Control and Prevention, Atlanta, GA 30341, USA
    bDepartment of Maternal and Child Health, School of Public Health, University of North Carolina at Chapel Hill, Chapel Hill, NC 27599, USA
      cDepartment of Obstetrics and Gynecology, School of Medicine, University of North Carolina at Chapel Hill, Chapel Hill, NC 27599, USA
                                                   Received 27 July 2005; accepted 11 August 2005



 Abstract
    Women with hypertension are at increased risk for cardiovascular events. Combined oral contraceptive (COC) use, even among low-dose
 users, has been associated with a small excess risk for cardiovascular events among healthy women. In this systematic review, we examined
 cardiovascular risks among COC users with hypertension. After searching MEDLINE for all articles published from 1966 through February
 2005 relevant to COC use, hypertension and cardiovascular disease, we identified 25 articles for this review. Overall, these studies showed
 that hypertensive COC users were at higher risk for stroke and acute myocardial infarction (AMI) than hypertensive non-COC users, but that
 they were not at higher risk for venous thromboembolism (VTE). Women who did not have their blood pressure measured before initiating
 COC use were at higher risk for ischemic stroke and AMI, but not for hemorrhagic stroke or VTE, than COC users who did not have their
 blood pressure measured.
 © 2006 Elsevier Inc. All rights reserved.
 Keywords: Combined oral contraceptives; Hypertension; Stroke; Myocardial infarction; Venous thromboembolism; Systematic review




 1. Introduction                                                               of peripheral arterial disease (PAD), acute myocardial
                                                                               infarctions (AMI), ischemic and hemorrhagic stroke, and
    Hypertension is a primary risk factor for stroke and other
                                                                               venous thromboembolism (VTE).
 cardiovascular events. While rates of cardiovascular events
                                                                                   We conducted this systematic review in preparation for an
 among healthy women of reproductive age are very low,
                                                                               Expert Working Group of international family planning
 hypertension increases that risk substantially. It is estimated
                                                                               experts convened by the World Health Organization (WHO)
 that approximately 1. 7 cases of myocardial infarction and
                                                                               in October 2003 to develop and revise medical eligibility
 34.1 strokes occur each year per 1 million normotensive
                                                                               criteria for contraceptive use. In this report, we provide the
 women aged 30-34 years, and that the rates of these events
                                                                               evidence obtained through our systematic review regarding
 among hypertensive women of the same age rise to 10.2 for
                                                                               COC use among women with hypertension, as well as the
 myocardial infarction and 185.3 for stroke [l]. Combined
                                                                               WHO recommendations that were derived in part from this
 oral contraceptive (COC) use, even among low-dose users,
                                                                               evidence. This review also includes evidence identified since
 has been associated with a small excess risk for cardiovas-
                                                                               the 2003 meeting through February 2005.
 cular events among healthy women. To help determine the
 effects of COC use on risk for cardiovascular events among
 women with hypertension, we conducted a systematic review                     2. Materials and methods
 of studies that have examined cardiovascular risks among
                                                                                   We searched MED LINE for all relevant articles published
 women with hypertension who use COCs, specifically
                                                                               from 1966 through February 2005 using the following search
 the effects of COC use on blood pressure and development
                                                                               strategy: [(exp Contraceptives, Oral/ or oral contracept:)
                                                                               and (hypertension or blood pressure)] and (stroke. or exp
                                                                               Cerebrovascular Accident/ or exp Myocardial Infarction/ or
    * Corresponding author. Tel.: + I 770 488 6397; fax: + I 770 488 6391.     pulmonary embolism/ or exp thromboembolism/ or exp
    E-mail address: kmc6@cdc.gov (K.M. Curtis).                                venous thrombosis/ or thromboembolism or exp Peripheral
 0010-7824/$ - see front matter © 2006 Elsevier Inc. All rights reserved.
 doi: I 0.1 0l 6/j.contraception.2005.08.005




                                                                                                                                            00803800
Exhibit 169                                                                                                                               JA-0003342
                                           Case 2:17-cv-04540-WB Document 210-12 Filed 06/14/19 Page 2 of 10




                                                                                                                                                                                                                   00
                                                                                                                                                                                                                   0
               Table I
               Studies of oral contraceptive use, hypertension and cardiovascular events
               Author, year                    Study setting                No. of cases/controls   Results                                       Adjustments              Weaknesses               Quality
                                                                            (control type)
               Hypertensive disorders
               Narkiewicz et al., 1995 [4]     Europe                       Cross-sectional study Daytime and nighttime systolic blood            Age, body                Cross-sectional          Very low
                                                                            94 women with mild pressure was significantly higher in COC           mass index,              design
                                                                            hypertension          users (mean difference of 8.3 and               duration of
                                                                                                  6.1 mm Hg, respectively); differences in        COC use,
                                                                                                  diastolic pressure were not significant         smoking
               Lubianca et al., 2003 [5]       Brazil, 1989-1997            Cross-sectional study COC users had significantly higher              Age, body                Cross-sectional          Very low
                                                                            I 71 hypertensive     diastolic blood pressure than the other         mass index,              design
                                                                            women using COCs, two groups (100.3 vs. 93.0 and                      use of
                                                                            other method users,   93.5 mm Hg, respectively), had higher%          antihypertensive
                                                                            non-method users      of women with uncontrolled hypertension         drugs
                                                                                                  (83.3% vs. 65.4% and 68.4%,                                                                                      r'"i
                                                                                                                                                                                                                   ~
                                                                                                  respectively), and had a higher%
                                                                                                  classified at stage 2 and 3 hypertension
                                                                                                                                                                                                                   Q
                                                                                                                                                                                                                   -,
                                                                                                  (21.2% vs. 19 .2% and 12. 7%, respectively)                                                                      ~-
               Van Den Bosch et al. 2003 [6] Netherlands,
                                             RATIO Study,
                                                                            152/925 (P)           ORs for PAD
                                                                                                  No HTN/no OC               1.0 (referent)
                                                                                                                                                  Age, residence,
                                                                                                                                                  calendar year
                                                                                                                                                                           Selection bias - OC Low
                                                                                                                                                                           users more likely to be
                                                                                                                                                                                                                   -"
                                                                                                                                                                                                                   (C


                                                                                                                                                                                                                   ,._
                                             1990-1995                                            No HTN/OC use              4. 7 (2.8-7.8)                                diagnosed with PAD                      'ari
                                                                                                  HTN/no OC use              4.9 (2.5-9.5)                                                                          "'
                                                                                                                                                                                                                    :,-
                                                                                                  HTN/OC use                 8.8 (3.9-19.8)                                                                        "
                                                                                                                                                                                                                   (0

                                                                                                                                                                                                                   {§
                                                                                                                                                                                                                   ::;-_
                                                                                                                                                                                                                   a
                                                                                                                                                                                                                   "'
               Myocardial infarction                                                                                                                                                                               ~
               Croft and Hannaford, 1989 [7] United Kingdom,                 158/158 (population    No HTN/no OC              1.0    (referent)   Age                      Unclear if authors       Intermediate   ~
                                                                                                                                                                                                                   a
                                             Royal College of                controls)              No HTN/OC use             2.0    (1.1-3.9)                             adjusted for other                      a
                                                                                                                                                                                                                   ~
                                             General Practitioners                                  HTN/no OC use             5.4    (2.6-11.2)                            potential confounders                   -...
                                                                                                                                                                                                                   ....,
                                             Study, nested                                          HTN/OC use                7. 7   (1.2-49.2)                            No specified                            'Cl
                                                                                                                                                                                                                    I
                                             case-control 1968-1987                                                                                                        diagnostic criteria                     -...
                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                   ~
               D' Avanzo et al., 1994 [8]    Italy, 1983-1992                251/475                OR 28.4 (6.7-120.1) for OC use/hypertension   Not stated               Unclear if authors       Low
                                                                             (hospital controls)    compared to never use/normotensive                                     adjusted for potential
                                                                                                                                                                           confounders
                                                                                                                                                                           Validation of cases
                                                                                                                                                                           not described
               WHO, 1997 [9]                   Developing countries,         170/461 (hospital      No HTN/no OC              1.0 (referent)      Abnormal blood           Self-reported            Intermediate
                                               1989-1995                     controls)              No HTN/OC use             3.66 (1.81-7.39)    lipids, diabetes,        hypertension
                                                                                                    HTN/no OC use             9.52 (4.90-18.5)    history of               Possible recall bias
                                                                                                    HTN/OC use                15.3 (3.27-71.6)    hypertension in          (OC use)
                                                                                                    Blood pressure check      3.48 (1.39-8. 70)   pregnancy, smoking
                                                                                                    No blood pressure check   6.04 (2.77-13.2)
               WHO, 1997 [9]                   European countries,           205/4 72 (hospital     No HTN/no OC              1.0 (referent)      Abnormal blood          Self-reported             Intermediate
                                               1989-1995                     controls)              No HTN/OC use             3.85 (1.88-7.89)    lipids, BMI, diabetes,  hypertension
                                                                                                    HTN/no OC use             5.43 (2.39-12.4)    history of hypertension Possible recall bias
0                                                                                                   HTN/OC use                68.1 (6.18-751)     in pregnancy, smoking (OC use)
0                                                                                                   Blood pressure check      2.60 (1.15-5.89)
OJ                                                                                                  No blood pressure check   9.47 (3.72-24.1)
0
w
OJ
0
-lo.



 Exhibit 169                                                                                                                                                                                                  JA-0003343
                                         Case 2:17-cv-04540-WB Document 210-12 Filed 06/14/19 Page 3 of 10




               Lewis et al., 1997 [10]       Europe, Transnational Study, 182/635 (hospital and OR for OC use             2.26 (1.32-3.86)               Age, study center,         Self-reported           Intermediate
                                             1993-1996                    population controls)  OR for HTN                3.31 (1.74-6.31)               parity, smoking,           hypertension
                                                                                                No interaction                                           hypercholesterol,          Possible recall bias
                                                                                                Blood pressure check      1.07 (0.66-1.74)               diabetes, body             (COC use)
                                                                                                No blood pressure check   2.76 (1.36-5.61)               mass index, family
                                                                                                                                                         history of AMI,
                                                                                                                                                         study year
               Dunn et al., 1999 [11]        UK, MICA Study,              448/1728 (clinic      OR for OC use             1.40 (0.78-2.52)               Smoking, diabetes,         Self-reported           Intermediate
                                             1993-1995                    controls)             OR for HTN                4.23 (3.03-5.89)               family history, drugs      hypertension
                                                                                                Blood pressure check      2.07 (0.81-5.30)               taken in past year, body   Possible recall bias
                                                                                                                                                         mass index, history of     (OC use)
                                                                                                                                                         hypertension, history
                                                                                                                                                         of angina, whether
                                                                                                                                                         blood pressure taken
               Tanis et al., 2001 [12]       Netherlands, RATIO Study,    248/925 (population   No HTN/no OC              1.0   (referent)               Age, area of               Self-reported           Intermediate
                                             1990-1995                    controls)             No HTN/OC use             2.1   (1.5-3.1)                residence,                 hypertension
                                                                                                HTN/no OC use             5.1   (2. 9-8.8)               calendar year              Possible recall bias                   r'"i
                                                                                                HTN/OC use                6.1   (3.1-12.1)                                          (OC use)                               ~
                                                                                                                                                                                                                           Q
                                                                                                                                                                                                                           -,
               Hemorrhagic stroke                                                                                                                                                                                          ~-
               Collaborative Group,          us                           185/342 (hospital     No HTN/no OC              1.0 (referent)                Age, race                   Did not assess          Low            ~
                 1975 [13]                                                controls)             No HTN/OC use             1.8 (0.8-4.4)                                             confounding                            ",._
                                                                                                HTN/no OC use             Borderline HTN 2.2 (1.1-4.3)                              of factors other                       'ari
                                                                                                HTN/OC use                Moderate HTN 5.0 (2.5-9.9)                                than age and race
                                                                                                                          Severe HTN 21.6 (11.1-42.3)                               Hospital controls                      ":,-
                                                                                                                          Borderline HTN 2.8 (1.0-7.9)                                                                     "
                                                                                                                                                                                                                           (0

                                                                                                                                                                                                                           {§
                                                                                                                                                                                                                           ::;-_
                                                                                                                          Moderate HTN 8.4 (3.0-23.1)                                                                      a
                                                                                                                          Severe HTN 25.7 (9.4-70.7)                                                                       "~
               WHO, 1996 [14]                Developing countries,        815/2265 (hospital    No HTN/no OC              1.0 (referent)                Age, smoking                Self-reported           Intermediate   ~
                                             1989-1993                    controls)             No HTN/OC use             1.43 (1.06-1.93)                                          hypertension                           a
                                                                                                                                                                                                                           a
                                                                                                HTN/no OC use             9.41 (7.08-12.5)                                          Possible recall bias                   ~
                                                                                                                                                                                                                           -...
                                                                                                                                                                                                                           ....,
                                                                                                HTN/OC use                14.3 (6.72-30.4)                                          (OC use)                               'Cl
                                                                                                                          ORs not affected by whether                                                                       I
                                                                                                                                                                                                                           -...
                                                                                                                                                                                                                           ~
                                                                                                                          OC users had a blood pressure                                                                    ~

                                                                                                                          check or not
               WHO, 1996 [14]                European countries,          246/643 (hospital     No HTN/no OC              1.0 (referent)                Age, smoking                Self-reported           Intermediate
                                             1989-1993                    controls)             No HTN/OC use             1.05 (0.61-1.80)                                          hypertension
                                                                                                HTN/no OC use             4.94 (2.98-8.19)                                          Possible recall bias
                                                                                                HTN/OC use                10.3 (3.27-32.3)                                          (OC use)
                                                                                                                          ORs not affected by whether
                                                                                                                          OC users had a blood pressure
                                                                                                                          check or not

               Jschemic or thrombotic stroke and cerebrothromboembolic attack
               Collaborative Group,           us                          135/342 (hospital     No HTN/no OC              1.0 (referent)                 Age, race                  Did not assess          Low
                  1975 [13]                                               controls)             No HTN/OC use             3.1 (1.5-7.2)                                             confounding of
                                                                                                HTN/no OC use             Borderline HTN 1.3 (0.6-2.6)                              factors other than
0                                                                                                                         Moderate HTN 3.6 (1.7-7.5)                                age and race
0                                                                                                                         Severe HTN 6.9 (3.3-14.5)                                 Hospital controls
OJ
0                                                                                                                                                                                               (continued on next page)   00


w
OJ
0
"-)


 Exhibit 169                                                                                                                                                                                                         JA-0003344
                                            Case 2:17-cv-04540-WB Document 210-12 Filed 06/14/19 Page 4 of 10




                                                                                                                                                                                                                      00
                                                                                                                                                                                                                      N




              Table I (continued)
              Author, year                    Study setting             No. of cases/controls   Results                                                Adjustments              Weaknesses             Quality
                                                                        (control type)
              Jschemic or thrombotic stroke and cerebrothromboembolic attack
              Collaborative Group,                                                              HTN/OC use               Borderline HTN 5.2 (2.3-12.0)
                 1975 [13]                                                                                               Moderate HTN 8.9 (3.5-22.8)                                                                  r'"i
                                                                                                                         Severe HTN 13.6 (4.8-38.6)
                                                                                                                                                                                                                      ~
              Lidegaard et al. 1993,          Denmark, 1985-1989        497/1370 (population) OR for HTN                 3.1 (p<.001)                  Age, education,          Self-reported          Low            Q
                1995, 1996 [15-17]                                                            OR for COC                 1.8 (1.1-2.9)                 smoking                  hypertension                          ~-
                                                                                              No interaction; estimate                                                          Possible recall bias                  ~

                                                                                              of OR for HTN and                                                                 (COC use)                             ",._
                                                                                              coc ~5.6                                                                                                                'ri
              WHO, 1996 [18]                  Developing countries,     553/1577 (hospital)   No HTN/no OC            1.0 (referent)                   Age, rheumatic           Self-reported          Intermediate   §
                                              1989-1993                                       No HTN/OC use           2.73 (1.97-3.77)                 heart disease,           hypertension                          ~
                                                                                                                                                                                                                      (0

                                                                                              HTN/no OC use           7.70 (5.36-11.0)                 smoking                  Possible recall bias                  {§
                                                                                                                                                                                                                      ::;-_
                                                                                              HTN/OC use              14.5 (5.36-39.0)                                          (OC use)                              §
                                                                                              Blood pressure check    1.91 (1.19-3.06)                                                                                ~
                                                                                              No blood pressure check 3.79 (2.56-5.59)                                                                                ~
                                                                                                                                                                                                                      a
              WHO, 1996 [18]                  European countries,       141/373 (hospital)    No HTN/no OC            1.0 (referent)                   Age, parity,             Self-reported          Intermediate   a
                                                                                                                                                                                                                      ~
                                              1989-1993                                       No HTN/OC use           2.71 (1.47-4.99)                 smoking                  hypertension                          -...
                                                                                                                                                                                                                      ....,
                                                                                              HTN/no OC use           4.59 (2.39-8.82)                                          Possible recall bias                  'Cl
                                                                                                                                                                                                                       I
                                                                                              HTN/OC use              10.7 (2.04-56.6)                                          (OC use)                              -...
                                                                                              Blood pressure check    2.26 (1.12-4.55)                                                                                g:g
                                                                                              No blood pressure check 3.90 (1.83-8.33)
              Heinemann et al., 1998 [19]     Europe,                   220/775 (hospital and No HTN/no OC            1.0 (referent)                   Abnormal blood lipids,   Self-report of         Intermediate
                                              Transnational Study,      population controls) No HTN/OC use            3.92 (2.24-6.97)                 age, body mass index,    hypertension
                                              1993-1996                                       HTN/no OC use           9.6 (3.25-30.57)                 diabetes, hypertension   Pooling of
                                                                                              HTN/OC use              3.07 (0.85-11.05)                in pregnancy, smoking    different control
                                                                                              Blood pressure check    2nd generation 1.8 (1.0-3.0)                              types in analysis
                                                                                                                      3rd generation 2.5 (1.4-4.4)                              Possible recall bias
                                                                                              No blood pressure check 2nd generation 4.5 (2.1-9.6)                              (OC use)
                                                                                                                      3rd generation 4.6 (2.0-10.9)
              Lidegaard et al., 2002 [20]     Denmark, 1994-1998        626/4054 (population) OR for 30-40 µg         1.6 (1.3-2.0)                    Age, year, smoking,      Self-reported          Low
                                                                                              ethinyl estradiol                                        migraine, education      hypertension
                                                                                              COC use                                                                           Possible recall bias
                                                                                              OR for HTN              5.0 (3.3-7.4)                                             (OC use)
0                                                                                             No interaction;
0                                                                                             estimated OR
OJ                                                                                            for HTN and COC ~8
0
w
OJ
0
w
Exhibit 169                                                                                                                                                                                                      JA-0003345
                                          Case 2:17-cv-04540-WB Document 210-12 Filed 06/14/19 Page 5 of 10




              Kemmeren et al., 2002 [21]    Netherlands,           203/925 (population)   No HTN/no OC            1.0 (referent)      Age, area of residence,   Self-report of          Intermediate
                                            RATIO Study,                                  No HTN/OC use           2.7 (1.8-4.0)       calendar year             hypertension
                                            1990-1995                                     HTN/no OC use           6.8 (3.7-12.2)                                Possible recall bias
                                                                                          HTN/OC use              7.6 (3.5-26.3)                                (OC use)
              Siritho et al., 2003 [22]     Australia,             234/234 (population)   OR for OC use           1.76 (0.86-3.61)    Smoking, alcohol use,     Self-report of          Intermediate
                                            MERFS Study,                                  OR for HTN              2.18 (1.22-3.91)    exercise, cholesterol,    hypertension
                                            1984-1996                                     No interaction                              history of myocardial     Possible recall bias
                                                                                                                                      infarction, history of    (OC use)
                                                                                                                                      transient ischemic
                                                                                                                                      attack, diabetes
              Nightingale and Farmer,       United Kingdom,        190/1129 (clinic       OR for OC use           2.30 (1.15-4.59)    Adjusted, but             Lack of reporting of    Intermediate
                2004 [23]                   General Practice       controls), nested      OR for HTN              4.61 (2.71-7.84)    variables included        potential confounders
                                            Research Database,     case-control study     No interaction                              were not specified
                                            1992-1998

              All stroke
              Hannaford et al., 1994 [24]   United Kingdom,        253/759 (population    No HTN/no OC            1.0   (referent)    Smoking and                                       Intermediate   r'"i
                                            Royal College          controls), nested      No HTN/OC use           1.6   (1.1-2.2)     social class                                                     ~
                                            of General             case-control study     HTN/no OC use           4.9   (2.4-9.9)                                                                      Q
                                                                                                                                                                                                       -,
                                            Practitioners Study,                          HTN/OC use              4.8   (2.4-9.4)                                                                      ~-
                                            1968-1990                                                                                                                                                  ~

                                                                                                                                                                                                       ",._
              Venous thromboembolism                                                                                                                                                                   'ari
              WHO, 1997 [25]                17 countries,          1143/2998              No consistent or                            None for hypertension;    Self-report of          Intermediate
                                            1989-1995              (hospital controls)    important effect of                         OC use adjusted           hypertension                           ":,-
                                                                                          hypertension on                             for history of            Possible recall                        "
                                                                                                                                                                                                       (0

                                                                                                                                                                                                       {§
                                                                                                                                                                                                       ::;-_
                                                                                          QC-associated risk                          hypertension in           bias OC use)                           a
                                                                                          of VT                                       pregnancy                 No report of                           "~
                                                                                          History of HTN and VT                                                 joint effects for                      ~
                                                                                          Europe                  0. 95 (0.56-1.62)                             hypertension                           a
                                                                                                                                                                                                       a
                                                                                          Developing countries    1.82 (1.25-2.65)                              and OC use                             ~
                                                                                                                                                                                                       -...
                                                                                                                                                                                                       ....,
                                                                                          OC use and venous                                                                                            'Cl
                                                                                          thromboembolism                                                                                               I
                                                                                                                                                                                                       -...
                                                                                                                                                                                                       ~
                                                                                          Europe                  4.15 (3.09-5.57)                                                                     ~

                                                                                          Developing countries    3.25 (2.59-4.08)
              HTN indicates hypertension.




0
0
OJ
0                                                                                                                                                                                                      00
                                                                                                                                                                                                       w
w
OJ
0
~


Exhibit 169                                                                                                                                                                                      JA-0003346
         Case 2:17-cv-04540-WB Document 210-12 Filed 06/14/19 Page 6 of 10



184                                         K.M. Curtis et al. I Contraception 73 (2006) 179-188

Vascular Diseases/). Articles in all languages were accepted.            systolic blood pressure values (mean 8.3 mm Hg higher for
We also searched reference lists of identified articles and              daytime and mean 6.1 mm Hg higher for nighttime) than
relevant review articles for additional citations of interest. We        nonusers, though the mean diastolic blood pressure values
did not consider unpublished studies, abstracts of conference            of the two groups did not differ significantly [4]. In the
presentations or dissertations, nor did we contact the authors           second study, 171 hypertensive women from a hypertension
of individual articles.                                                  outpatient clinic in Brazil were divided into three groups:
                                                                         those using COCs, those using other contraceptive methods
2.1. Study selection
                                                                         and those using no method [5]. COC users had significantly
    Our MEDLINE search identified 335 articles, from which               higher mean diastolic blood pressure than the other two
we selected primary research articles that examined changes              groups (100.3 vs. 93.0 and 93.5 mm Hg, respectively), a
in blood pressure or development of PAD, or risk of AMI,                 higher prevalence of uncontrolled hypertension (83.3% vs.
ischemic or hemorrhagic stroke, or VTE among women with                  65.4% and 68.4%, respectively) and a higher prevalence of
hypertension who also used COCs. We also selected articles               severe hypertension, defined as systolic blood pressure of
that examined the association between having a blood                     2160 mm Hg or diastolic blood pressure 2100 mm Hg
pressure measurement prior to the initiation of COC use                  (21.2% vs. 19.2% and 12.7%, respectively). An additional
and risk for these outcomes. After excluding articles that did           study found that among 152 women aged 18--49 years with
not examine simultaneously the effects of hypertension and               angiographically confirmed PAD and 925 population-based
COC use on women's risk for a cardiovascular event, we                   controls, the risk for PAD was increased nearly four times
were left with 22 articles that described 13 studies, as well as         among COC users than nonusers (OR 3.8; 95% CI 2.4-5.8)
3 published meta-analyses. All studies described in the                  [6]. The odds ratio for PAD both among normotensive COC
articles that we reviewed were observational; no randomized              users and among hypertensive non-COC users was approx-
controlled trials were identified.                                       imately 5, and the odds ratio among hypertensive COC
                                                                         users was 8.8 (95% CI 3.9-19.8), compared with normo-
2.2. Study quality assessment and data synthesis
                                                                         tensive non-COC users. Though the authors did not esti-
   We summarized and systematically assessed the evi-                    mate absolute risks for PAD, they stated that PAD is rare in
dence through the use of standard abstract forms [2] and                 young women.
assessed the quality of each individual piece of evidence
                                                                         3.2. Acute myocardial infarction
using a preliminary draft of a grading system developed by
members of the Grades of Recommendation Assessment,                         We identified four case-control studies that reported on
Development, and Evaluation (GRADE) Working Group                        the risk for AMI associated with COC use and hypertension
(Appendix A) [3].                                                        [7-9,12]. All of these studies reported statistically signifi-
   A summary of all the studies reviewed is shown in Table 1.            cantly higher risks for AMI among hypertensive COC users
Some studies reported relative risks for cardiovascular events           than among normotensive nonusers, with odds ratios
separately by hypertension and COC use and then com-                     ranging from 6 to 68 [7-9,12]. Two of these four studies
mented on whether any interaction was observed between                   reported little difference in risk for AMI between hyperten-
these two risk factors. Other studies reported directly on the           sive women who used COCs and hypertensive women who
joint effects of COC use and hypertension on the risk for                did not use COCs (ORs approximately 1.2-1.6) [7,12]. The
cardiovascular events and gave odds ratios that compared                 WHO Collaborative Study of Cardiovascular Disease and
risks among women in four groups: women with neither                     Steroid Hormone Contraception showed that European
hypertension nor COC use, women with hypertension but no                 COC users with a history of hypertension were 68.1 times
CDC use, women with COC use but no hypertension and                      more likely to have an AMI than were nonusers with no
women with both hypertension and COC use. In addition,                   history of hypertension (95% CI 6.18-751), whereas non-
some studies reported on the effects of blood pressure                   COC users with a history of hypertension were only
measurement prior to initiation of COC use.                              5.43 times as likely to have an AMI as nonusers with no
                                                                         history of hypertension (95% CI 2.39-12.4) [9]. When
                                                                         examining the relative risk among women with hyperten-
3. Results                                                               sion, COC users with hypertension had approximately
                                                                         12 times the risk of AMI as nonusers with hypertension.
3.1. Hypertensive disorders
                                                                         Among developing country participants in the WHO study,
   Two cross-sectional studies compared blood pressure                   women with both COC use and hypertension had 15.3 times
levels among hypertensive women who were COC users                       the risk of those with neither factor (95% CI 3.27-71.6),
with levels among hypertensive nonusers. In one study of                 representing a 1.6-fold risk for COC users with hypertension
94 Italian women with mild hypertension (defined as supine               compared with nonusers with hypertension.
diastolic blood pressure from 90 to 99 mm Hg), COC users                    Three studies examined the association between AMI risk
(mean duration of use 3.0 years) were found to have                      and having a blood pressure measurement prior to initiating
significantly higher mean daytime and nighttime ambulatory               COC use. The odds ratios for COC use and AMI were




                                                                                                                              00803805
Exhibit 169                                                                                                                 JA-0003347
         Case 2:17-cv-04540-WB Document 210-12 Filed 06/14/19 Page 7 of 10



                                           K.M. Curtis et al. I Contraception 73 (2006) 179-188                                   185

 generally higher among COC users who had not had their                 were similar for those with and without a blood pressure
 blood pressure checked (OR range 2.76-9.47; 95% CI range               measurement [14].
 1.36-24.1) than among COC users who had (OR range                          We also evaluated two published meta-analyses of
 1.07-3.48; 95% CI range 0.66-8.70) [9-11].                             the association between COC use and stroke risk [27,28].
    A meta-analysis of the relationship between COC use and             The first focused on ischemic stroke and used data from
 risk for AMI [26] used data from four of the studies described         16 studies, three of which included information on hyper-
 above [7-9,12] and estimated that AMI risk among hyper-                tension. A pooled odds ratio derived from these three studies
 tensive COC users was 9.30 times (95% CI 1.83-53.53) that              showed the overall risk for ischemic stroke among women
 among nonusers without hypertension.                                   with hypertension to be 1. 73 times as high among COC users
                                                                        than among nonusers (95% CI 0.83-3.60). Analysis of data
 3.3. l~chemic and hemorrhagic stroke
                                                                        from five studies in the same meta-analysis showed that
     We reviewed eight studies that examined the risk for               among women without hypertension, COC users had
 ischemic stroke associated with COC use and hypertension               2.47 times the risk for ischemic stroke of nonusers (95%
 [13,15-23]. Results showed that odds ratios for ischemic               CI 1.80-3.38). These findings are consistent with those of
 stroke among hypertensive COC users ranged from 3 .1 to                the individual studies described above, which generally do
 14.5 compared with nonusers without hypertension. Most of              not suggest that COC use and hypertension act synergisti-
 the studies also found that hypertensive COC users had                 cally to increase risk of ischemic stroke. The second meta-
 between 1.5 and 2 times the risk for stroke as hypertensive            analysis used data from 36 studies ofCOC use and all stroke,
 non-COC users [13,15-18,20-23]. However, the Transna-                  12 of which included information on COC use among
 tional Study reported a higher risk of ischemic stroke for non-        normotensive women and 5 of which included information
 COC users with hypertension (OR 9.6, 95% CI 3.25-30.57)                on COC use among hypertensive women. Among hyperten-
 than for COC users with hypertension (OR 3.07 95% CI                   sive women, the pooled odds ratio for all stroke, comparing
 0.85-11.05), when compared with nonusers without hyper-                COC users with nonusers, was 9.82 (95% CI 6.97-13.84);
 tension [19]. None of these studies reported a statistically           for normotensive women, the corresponding pooled odds
 significant interaction between COC use and hypertension               ratio was 2.06 (95% 1.46-2.92). These findings differ
 upon the risk for ischemic stroke, nor did the reported odds           from those of the first meta-analysis, as well as from those
 ratios suggest such an effect.                                         of many of the individual studies, which do not suggest
     Two studies examined COC use, hypertension and risk                an interaction between hypertension and COC use on
 for hemorrhagic stroke [13,14]. Results from one study                 stroke risk.
 showed that non-COC users with severe hypertension had
                                                                        3.4. Venous thromboembolism
 21.6 times (95% CI 11.1-42.3) the risk for hemorrhagic
 stroke as normotensive nonusers, but that the addition of                 While COC use by itself is a risk factor for VTE, results
 COC use only slightly increased the odds ratio (OR 25.6,               from the WHO Collaborative Study showed no effect of
 95% CI 9.4-70.7 for severe hypertension and COC use                    history of high blood pressure on the risk ofVTE with COC
 compared with no hypertension and no COC use) [13].                    use [25].
 Results of the WHO study showed relatively large increases
 in risk for hemorrhagic stroke among COC users with
                                                                        4. Discussion
 hypertension than among nonusers without hypertension
 (OR 10.3, 95% CI 3.27-32.3 in Europe and OR 14.3, 95%                     In this review, we assessed 22 individual articles that
 CI 6.72-30.4 in developing countries) [14]. COC users with             described 13 studies of COC use and risk for cardiovascular
 hypertension had about 2.1 times the risk of hemorrhagic               events, as well as 3 meta-analyses. Evidence from two
 stroke as non-COC users with hypertension for European                 cross-sectional studies suggested that women with hyper-
 participants, and 1.5 times the risk for participants in devel-        tension who use COCs may experience further increases in
 oping countries.                                                       blood pressure; however, given the cross-sectional nature
     Results from the Royal College of General Practitioner's           and the relatively small sample sizes involved, these studies
 Study, which examined all stroke combined, showed no                   were of "very low quality." Overall, the studies we
 difference in risk for stroke between women with hyper-                examined showed that hypertensive COC users were at
 tension who used COCs and women with hypertension who                  higher risk for AMI and stroke than hypertensive non-COC
 did not, with the odd ratios for stroke in both groups five            users, but not at higher risk for VTE. They also showed that
 times that of nonusers without hypertension [24].                      women who did not have their blood pressure measured
     In two studies that examined the association between               before initiating COCs were at higher risk for ischemic
 blood pressure screening and stroke risk among COC users,              stroke and AMI than women who had a blood pressure
 women who did not have their blood pressure checked prior              measurement, but they were not at higher risk for hemor-
 to initiating COC use had about a 1.7- to 2.5-fold risk for            rhagic stroke or VTE. Most of these studies were well-
 ischemic stroke than women who did [18,19]. However, the               conducted case-control studies of "intermediate quality" -
 odds ratios for hemorrhagic stroke among COC users                     most had adequate sample sizes, included validation of the




                                                                                                                            00803806
Exhibit 169                                                                                                              JA-0003348
         Case 2:17-cv-04540-WB Document 210-12 Filed 06/14/19 Page 8 of 10



186                                      K.M. Curtis et al. I Contraception 73 (2006) 179-188

cardiovascular event and controlled for appropriate con-              respectively. Deaths from cardiovascular events among
founders. However, most of them used study participants'              women with hypertension increased with COC use from
self-reports of "history of hypertension" as the exposure             29.8 to 63.4 per million woman-years at ages 20-24 and from
measure, which may have led to some misclassification of              130 to 306 at ages 40-44 [l].
exposure status. For the WHO study, history of hypertension              In 2003, a WHO Expert Working Group evaluated the
was defined as ever having had high blood pressure, other             evidence contained in this systematic review to assess
than in pregnancy [18]. However, women meeting this                   medical eligibility criteria for contraceptive use [32], with
criterion may have included those with past high blood                the exception of the study by Nightingale et al. [23 ], which
pressure but currently normal levels and those with treated/          was published in 2004. This group recommended that for
controlled hypertension (normal blood pressure), as well as           women with a history of hypertension whose current blood
those whose blood pressure was actually high at the time of           pressure cannot be evaluated, for women with adequately
study. In addition, history of hypertension most likely means         controlled hypertension and for women with elevated blood
different things in the various countries and settings where          pressure (140-159 mm Hg systolic or 90-99 mm Hg
these studies took place. Similarly, a "blood pressure check"         diastolic), the use of COCs is not usually recommended
before the current episode of COC use does not necessarily            unless other more appropriate methods are not available or
mean that the woman had normal blood pressure. However,               not acceptable (WHO Category 3). Women with blood pres-
in the WHO study, blood pressure measurements correlated              sure levels of> 160 mm Hg systolic or > 100 mm Hg diastolic
well with source of COC supply in developing countries                and women with hypertension with vascular disease should
(i.e., women who received COCs from a clinical source were            not use COCs (WHO Category 4). The WHO recommenda-
more likely to have had their blood pressure measured than            tions also note that blood pressure must be evaluated using
women who received COCs from a nonclinical source) [18].              properly taken measurements and that a single reading of
The source of women's COC supply was also correlated with             blood pressure is not sufficient to identify hypertension.
their risk of experiencing a cardiovascular event [e.g., the
odds ratios for AMI was 2.34 (95% CI 0.94-5.83) for
women obtaining COCs from a clinical source and 7.90                  Acknowledgments
(95% CI 3.58-17.4) from a nonclinical source] [9].                        This review was supported by resources from the World
    None of the studies examined risks for adverse events by          Health Organization, the US Centers for Disease Control and
blood pressure level. In general, however, the risk of stroke         Prevention (CDC), US Agency for International Develop-
increases with increasing blood pressure. For example, the            ment (USAID) and the US National Institute of Child Health
incidence of stroke has been shown to increase by 46% and             and Human Development (NICHD). We would also like to
the incidence of coronary heart disease by 29% for every              acknowledge the assistance of William Thomas, MLIS,
7 .5-mm Hg increase in diastolic blood pressure [29]. A recent        Technical Information Specialist at CDC, in developing the
meta-analysis confirmed a direct and continuous relationship          literature search strategies.
between blood pressure and the risk for death from                        The findings and conclusions in this report are those of
cardiovascular-related causes at blood pressure levels down           the author(s) and do not necessarily represent the views of
to at least 115/75 mm Hg [30]. Beginning at 115/75 mm Hg,             the funding agencies.
cardiovascular disease risk doubles with every increase of
20/10 mm Hg. Because of this and similar reports, the Joint
National Committee on Prevention, Detection, Evaluation,              Appendix A. Study quality assessment
and Treatment of High Blood Pressure in the United States
                                                                      A. I. Individual study
recently revised it guidance for hypertension prevention
and management [31 ], and now suggests that individuals                  Each study was given a rating of very low, low,
with a systolic level of 120-139 mm Hg or a diastolic level           intermediate or high based on the interval validity of the
of 80-89 mm Hg be considered "pre-hypertensive" and be                study. If the study was indirect, the quality of the individual
encouraged to make lifestyle modifications to reduce their            study was lowered by one level. If the study was direct, the
risk for cardiovascular disease.                                      quality of evidence was kept the same. Similarly, if there
    While data from the studies that we examined show that            was sparseness of the data, the quality of the individual
women with hypertension and those who use COCs are at                 study was lowered by one level.
elevated risk for cardiovascular events, these findings must
                                                                      A.2. Body of evidence
be put into the context of the low absolute risk for AMI,
stroke and VTE among women of reproductive age. Farley                    The quality of the body of evidence was the highest
et al. [ 1] have estimated that for women aged 20-24, the rate        rating given to an individual study. If the results were
of cardiovascular events is 312 per million woman-years               inconsistent, the quality of the body of the evidence was
for women with hypertension who use low-dose COCs                     lowered by one level. If results were consistent, then the
and 134 among women with hypertension and no COC                      quality of the body of the evidence was left at the original
use; at ages 40-44, the estimates increase to 1213 and 529,           level. Similarly, if there was reporting bias (publication




                                                                                                                            00803807
Exhibit 169                                                                                                               JA-0003349
          Case 2:17-cv-04540-WB Document 210-12 Filed 06/14/19 Page 9 of 10



                                                     K.M. Curtis et al. I Contraception 73 (2006) 179-188                                                    187

 bias), then the quality of the body of evidence would be                           [8] D'Avanzo B, La Vecchia C, Negri E, Parazzini F, Franceschi S. Oral
 lowered by one level.                                                                  contraceptive use and risk of myocardial infarction: an Italian case-
                                                                                        control study. J Epidemiol Community Health 1994;48:324-5.
                                                                                    [9] WHO Collaborative Study of Cardiovascular Disease and Steroid
 Quality of evidence across studies for each main outcome
                                                                                        Hormone Contraception. Acute myocardial infarction and combined
 RCT                            Quality of            Observational                     oral contraceptives: results of an international multicentre case-control
                                the evidence          studies                           study. Lancet 1997;349:1202-9.
                                                                                  [I OJ Lewis MA, Heinemann LAJ, Spitzer WO, MacRae KD, Bruppacher R,
 No serious flaws               High                  Extremely strong                  for the Transnational Study on Oral Contraceptives and the Health of
  in study quality                                    association and                   Young Women. The use of oral contraceptives and the occurrence of
                                                      no threats                        acute myocardial infarction in young women. Contraception 1997;56:
                                                                                        129-40.
                                                      to validity
                                                                                  [II] Dunn NR, Thorogood M, Faragher B, et al. Oral contraceptives and
 Serious flaws in           Intermediate              Strong, consistent                myocardial infarctions: results of the MICA case-controls study. BMJ
    design or                                         association and                   1999;3 l 8: 1579-83.
    execution or                                      no plausible                [12] Tanis BC, Van Den Bosch MAAJ, Kemmeren JM, et al. Oral
    quasi-experimental                                confounders                       contraceptives and the risk of myocardial infarction. N Engl J Med
                                                                                        2001;345: 1787-93.
    design
                                                                                  [13] Collaborative Group for the Study of Stroke in Young Women. Oral
 Very serious flaws         Low              No serious flaws                           contraceptives and stroke in young women: associated risk factors.
    in design or                             in study quality                           JAMA 1975;231:718-22.
    execution                                                                     [14] WHO Collaborative Study of Cardiovascular Disease and Steroid
 Very serious flaws         Very low          Serious flaws in                          Hormone Contraception. Haemorrhagic stroke, overall stroke risk, and
                                                                                        combined oral contraceptives: results of an international, multicentre,
    and at least one                         design and
                                                                                        case-control study. Lancet l 996;348:505- 10.
    other serious                            execution                            [15] Lidegaard 0. Oral contraception and risk of a cerebral thromboem-
   threat to validity                                                                   bolic attack: results of a case-control study. BMJ l 993;306:956-63.
 Additional factors that lower study quality are as follows:                      [16] Lidegaard 0. Oral contraceptives, pregnancy and the risk of cerebral
    important inconsistency of results; some uncertainty about                          thromboembolism: the influence of diabetes, hypertension, migraine
                                                                                        and previous thrombotic disease. Br J Obstet Gynaecol 1995;102:
    directness; high probability of reporting bias; and sparse-
                                                                                        153-9.
   ness of data. Major uncertainty about directness can lower                     [17] Lidegaard 0. Oral contraceptives, pregnancy, and the risk of cerebral
   the quality by two levels                                                            thromboembolism: the influence of diabetes, hypertension, migraine
 Additional factors that may increase quality of observational                          and previous thrombotic disease [Letter]. Br J Obstet Gynaecol 1996;
    studies are as follows: all plausible residual confounding,                         103:94.
                                                                                  [18] WHO Collaborative Study of Cardiovascular Disease and Steroid
    if present, would reduce the observed effect; and evidence
                                                                                        Hormone Contraception. Ischaemic stroke and combined oral contra-
    of a dose-response gradient                                                         ceptives: results of an international, multicentre, case-control study.
 Adapted from: Judging Confidence: Guidelines for Grading                               Lancet l 996;348:498-505.
 Evidence and Recommendations. Grades of Recommenda-                              [19] Heinemann LAJ, Lewis MA, Spitzer WO, Thorogood M, Guggen-
 tion Assessment, Development, and Evaluation (GRADE)                                   moos-Holzmann I, Bruppacher R. Thromboembolic stroke in young
 Working Group. Draft, January 2003.                                                    women. A European case-control study on oral contraceptives.
                                                                                        Transnational Research Group on Oral Contraceptives and the Health
 References                                                                             of Young Women. Contraception 1998;57:29-37.
                                                                                  [20] Lidegaard 0, Kreiner S. Contraceptives and cerebral thrombosis: a five-
  [!] Farley TMM, Collins J, Schlesselman JJ. Hormonal contraception and                year national case-control study. Contraception 2002;65: 197-205.
      risk of cardiovascular disease An international perspective. Contra-        [21] Kemmeren JM, Tanis BC, Van Den Bosch MA, et al. Risk of arterial
      ception l 998;57:211-30.                                                          thrombosis in relation to oral contraceptives (RATIO) study: oral
  [2] Mohllajee AP, Curtis KM, Flanagan RG, Rinehart W, Gaffield ML,                    contraceptives and the risk of ischemic stroke. Stroke 2002;33:
      Peterson HB. Keeping up with evidence: a new system for WHO's                     1202-8.
      evidence-based family planning guidance. Am J Prev Med 2005;28:             [22] Siritho S, Thrift AG, McNeil JJ, You RX, Davis SM, Donnan GA. Risk
      483-90.
                                                                                        of ischemic stroke among users of the oral contraceptive pill:
  [3] Grades of Recommendations, Assessment, Development, and Evalu-
                                                                                        The Melbourne Risk Factor Study (MERFS) Group. Stroke 2003;34:
      ation (GRADE) Working Group. Grading quality of evidence and
                                                                                        1575-80.
      strength of recommendations. BMJ 2004;328:1490-4.
                                                                                  [23] Nightingale AL, Farmer RDT. Ischemic stroke in young women: a
  [4] Narkiewicz K, Graniero GR, D'Este D, Mattarei M, Zonzin P,
                                                                                        nested case-control study using the UK General Practice Research
      Palatini P. Ambulatory blood pressure in mild hypertensive women
                                                                                        Database. Stroke 2004;35:1574-8.
      taking oral contraceptives. A case-control study. Am J Hypertens
      l 995;8:249-53.                                                             [24] Hannaford PC, Croft PR, Kay CR. Oral contraception and stroke.
  [5] Lubianca JN, Faccin CS, Fuchs FD. Oral contraceptives: a risk factor              Evidence from the Royal College of General Practitioners' Oral
      for uncontrolled blood pressure among hypertensive women. Contra-                 Contraception Study. Stroke l 994;25:935-42.
      ception 2003;67:19-24.                                                      [25] World Health Organization Collaborative Study of Cardiovascular
  [6] Van Den Bosch MAAJ, Kemmeren JM, Tanis BC, et al. The RATIO                       Disease and Steroid Hormone Contraception. Venous thromboembolic
      study: oral contraceptives and the risk of peripheral arterial disease in         disease and combined oral contraceptives: results of international
      young women. J Thromb Haemost 2003;1 :439-44.                                     multicentre case-control study. Lancet 1995;346:1575-82.
  [7] Croft P, Hannaford PC. Risk factors for acute myocardial infarction in      [26] Khader YS, Rice J, John L, Abueita 0. Oral contraceptives use and
      women: evidence from the Royal College of General Practitioners'                  the risk of myocardial infarction: a meta-analysis. Contraception
      oral contraception study. BMJ 1989;298:165-8.                                     2003;68:ll-7.




                                                                                                                                                     00803808
Exhibit 169                                                                                                                                       JA-0003350
         Case 2:17-cv-04540-WB Document 210-12 Filed 06/14/19 Page 10 of 10



188                                              K.M. Curtis et al. I Contraception 73 (2006) 179-188

[27] Gillum LA, Mamidipudi SK, Johnston SC. Ischemic stroke risk with              analysis of individual data for one million adults in 61 prospective
     oral contraceptives: a meta-analysis. JAMA 2000;284:72-8.                     studies. Lancet 2002;360: 1903- 13.
[28] Chan WS, Ray J, Wai EK, et al. Risk of stroke in women exposed to        [31] Chobanian AV, Balais GL, Black HR, et al. The seventh report of the
     low-dose oral contraceptives: a critical evaluation of the evidence.          Joint National Committee on Prevention, Detection, Evaluation, and
     Arch Intern Med 2004;164:741- 7.                                              Treatment of High Blood Pressure: the JNC 7 report. JAMA 2003;289:
[29] Wolf PA. Prevention of stroke. Lancet 1998;352(Suppl 3):15-8.                 2560- 72.
[30] Lewington S, Clarke R, Qizilbash N, Peto R, Collins R. Age-specific      [32] World Health Organization. Medical eligibility criteria for contracep-
     relevance of usual blood pressure to vascular mortality: a meta-              tive use. 3rd ed. Geneva: World Health Organization; 2004.




                                                                                                                                               00803809
Exhibit 169                                                                                                                                 JA-0003351
